Citation Nr: 1821009	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-26 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral foot disability to include pes planus.   


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Veteran filed a March 2017 notice of disagreement (NOD) against a January 2017 decision addressing the overpayment of benefits.  A Statement of the Case (SOC) has not been issued in response.  However, as the RO acknowledged receipt of the NOD in a May 2017 letter to the Veteran, the issue will not be remanded pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  


REMAND

The record indicates that the Veteran entered service with congenital pes planus.  Remand is warranted for additional medical inquiry into his claim that service aggravated this disorder.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim. Include in the record any outstanding VA treatment records, the most recent of which in the claims file are dated in November 2016.  All records/responses received must be associated with the electronic claims file. 

2.  Schedule the Veteran for an examination to determine the nature and etiology of any foot disability.  The examiner should review the claims folder, to include the April 1989 enlistment report of medical examination noting that the Veteran entered service with pes planus.  The examiner should then answer the following questions:  

(a)  What foot disorders has the Veteran been diagnosed with during the appeal period 
(i.e., since December 2010), to include pes planus, arthritis, and plantar fasciitis?   

(b)  Is it at least as likely as not 
(i.e., probability of 50 percent or higher) that the pes planus noted on enlistment into service increased in severity during active service between July 1989 and July 1993? 

In answering this question, consider and discuss the service treatment records and the medical evidence in the years following service.  Also consider and discuss the Veteran's lay assertions since December 2010, in which he describes the foot pain he experienced in service as the result of wearing army boots during military training.    

(c)  If pes planus as likely as not increased in severity during service, is it clear and unmistakable (i.e., undebatable) that the pre-service pes planus WAS NOT aggravated (i.e., permanently worsened) by service?  In other words, is it clear and unmistakable that any in-service increase in severity you might find was due to the natural progress of the disorder?  

(d)  If you find under (b) that pre-service pes planus did not increase in severity during service, or you find under (c) that pre-service pes planus was clearly and unmistakably not aggravated by service - is it nevertheless at least as likely as not that a current foot disability (e.g., plantar fasciitis, arthritis) is related to an in-service disease, event, or injury?

In answering (d), discuss whether the Veteran has a current foot disorder that amounts to a superimposed disability which, at least as likely as not, resulted from, and in addition to, pes planus disability during service?

Please explain in detail any opinion provided.

3.  After the completion of any action deemed appropriate in addition to that requested above, the claim should be readjudicated.  All evidence received since the July 2014 SOC should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental SOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




